Citation Nr: 1128296	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served in the United States Air National Guard.  He had active duty for training from May 1969 to September 1969 and active duty from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred bilateral hearing loss, tinnitus, a low back disorder, and a left foot disorder in service.  After a review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the claims.

The record indicates that the Veteran served for numerous years in the United States Air National Guard.  However, the only service personnel records in the claims file are DD 214s showing that he had active duty for training from May 1969 to September 1969 and active duty from February 2003 to October 2003.  The available records do not provide the dates of each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Following his completion of the initial active duty for training, the appellant -- assuming that this was typical National Guard service -- would have been required to perform periods of active duty for training roughly two weeks per year.  Therefore, the RO should make an additional attempt to obtain and associate with the claims file the appellant's complete service personnel records.



 
In his April 2006 claim, the Veteran reported that his hearing loss and tinnitus began in April 2003.  However, in a July 2011 brief, his representative also contended that the Veteran's hearing loss and tinnitus were the result of acoustic trauma.  He did not elaborate on the time period or circumstances of such acoustic trauma.  Therefore, on remand, the Veteran be given the opportunity to clarify the circumstances surrounding any alleged noise exposure in service.  

The Board notes that the Veteran did not report having hearing loss during service, and on his July 2003 post-deployment assessment, he indicated that he was not exposed to loud noises.  However, audiological threshold testing was not performed at any time after he claimed that his hearing loss began.  

The Board notes that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The Court has held that 38 C.F.R. § 3.385 did not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation did not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing "disability" must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Similarly, the Board notes that tinnitus was not reported during service, and on his July 2003-post deployment assessment, he indicated that he did not have ringing in his ears at that time.  However, the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that delayed-onset tinnitus must be considered.  The Director also observed that hearing loss is the most common cause of tinnitus.  

The Veteran is competent to describe his symptoms since service. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining whether the nature and etiology of any hearing loss and tinnitus that may be present.  

In addition, the Veteran has not been afforded a VA examination in connection with his claims for service connection for a low back disorder and a left foot disorder.  The Board notes that a private physician provided an opinion in January 2007 that the Veteran's plantar heel pain and possible nerve pain were likely caused by trauma.  For example, he noted "secondary to wearing combat boots."  In October 2007, another private physician opined that the Veteran's low back condition was as likely as not caused by military service.  However, neither of these physicians provided any rationale for their opinions, nor did they indicate the basis of their statements.  Nevertheless, given the evidence indicating that there may be current disorders related to service, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any current back disorder and left foot disorder.   

The Veteran is hereby notified that it is his responsibility to report or any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure the appellant's complete service personnel records and verify his dates and character of service in the United States Air National Guard, to include his periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and active service.  The RO should summarize the findings and include a copy of that summary in the claims file.

If his service personnel records are not available, documentation used in making those determinations should be set forth in the claims file.

2.  The RO/AMC should contact the Veteran and ask him to identify the time period and circumstances of his noise exposure in service.

3.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has hearing loss and tinnitus that are causally or etiologically related to a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA), including any reported noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder and left foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner should also review the opinions provided by private physicians in January 2007 and October 2007, as well as July 2001 and January 2002 x-ray and MRI reports and February 2003 private treatment records.  


The examiner should identify all current back disorders and left foot disorders.  For each diagnoses identified, the examiner should opine whether it is at least as likely as not that the disorder is causally or etiologically related to a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  

If a disorder is not related to a period of active duty, ACDUTRA, or INACDUTRA, the examiner should opine as to whether the disorder preexisted the Veteran's period of active duty service from February 2003 to October 2003.  If so, he should state whether the preexisting disorder worsened in severity during his military service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


